COURT OF APPEALS OF VIRGINIA


Present: Judges Bray, Bumgardner and Clements
Argued at Chesapeake, Virginia


KENNY MURPHY
                                           MEMORANDUM OPINION * BY
v.   Record No. 0552-01-1              JUDGE RUDOLPH BUMGARDNER, III
                                                APRIL 9, 2002
COMMONWEALTH OF VIRGINIA


           FROM THE CIRCUIT COURT OF SOUTHAMPTON COUNTY
                     D. Arthur Kelsey, Judge

          Robert O'Neill, Public Defender (Office of
          the Public Defender, on brief), for
          appellant.

          Amy L. Marshall, Assistant Attorney General
          (Randolph A. Beales, Attorney General;
          Richard B. Smith, Senior Assistant Attorney
          General, on brief), for appellee.


     Kenny Murphy appeals the revocation of a suspended sentence

and the order to serve two years in prison.    He contends the

sentence is void because the court imposed it when he was not

present in violation of Code § 19.2-259.    Finding no error, we

affirm.

     The defendant was convicted in 1999 of distribution of

cocaine and received a sentence of five years with three years

and ten months suspended.    Two years later, he was convicted of

possession of cocaine.     At a revocation hearing January 11,


     * Pursuant to Code § 17.1-413, this opinion is not
designated for publication.
2001, in the defendant's presence, the trial court revoked two

years of his 1999 suspended sentence.   The court also vacated

the balance of one year and ten months of that sentence.

     The Commonwealth moved for reconsideration arguing the

trial court lacked authority to vacate any part of the original

sentence.   On January 23, 2001, the trial court held another

hearing in the defendant's presence.    It vacated its order of

January 11, 2001 and took under advisement the motion to

reconsider vacation of the one-year and ten-month suspension.

The trial judge stated, "I'll have a final order that you may

appeal in about a week."   Neither the defendant nor his counsel

objected to the procedure.

     By letter opinion dated February 5, 2001, the trial court

granted the Commonwealth's motion to reconsider.   The judge

ordered the clerk to prepare an order reciting that the

defendant had violated probation and that the court revoked his

three-year and ten-month suspended sentence, ordered the

defendant to serve two years, and re-suspended one year and ten

months.   The clerk prepared the order, and the trial court

entered it February 9, 2001.

     By letter dated February 7, 2001, defense counsel requested

the new sentence "be announced in open court in the presents

[sic] of the defendant."   The trial court held a hearing

February 15, 2001, and the defendant and counsel were present.

The defendant asked the trial court to explain the fact that the

                               - 2 -
sentence was more stringent and to announce it in open court.

The trial court explained its decision and the sentence, and

asked the defendant if he understood.    The defendant stated, "I

understand."   After offering allocution, the trial court

reaffirmed its decision contained in the February 9, 2001 order.

     The defendant made no objection when the trial court

announced it would take under advisement the issue of vacating

the suspended sentence and notify counsel of its decision.    The

defendant never objected to the February 5, 2001 ruling.    In

response to the defendant's request, the court held a hearing

and explained the decision to the defendant in open court.    The

trial court granted the defendant that which he requested and

that to which he was entitled.

     A defendant has the right to be present at all stages of a

criminal trial when his interests can be affected, Jones v.

Commonwealth, 227 Va. 425, 428, 317 S.E.2d 482, 484 (1984)

(defendant can waive right to be present at view of crime

scene), which would include these revocation proceedings.

Brittingham v. Commonwealth, 10 Va. App. 530, 533-34, 394 S.E.2d
336, 338-39 (1990) (defendant had right to be present at in

camera review of witness during motion to quash show cause order

for probation violation).

     The procedure followed in this case is similar to that

approved in Newberry v. Commonwealth, 191 Va. 445, 459, 61
S.E.2d 318, 325 (1950).   In Newberry, the trial judge took a

                                 - 3 -
motion to set a verdict aside under advisement.      The judge ruled

by letter opinion and informed counsel of his decision.      Later

in court and in the defendant's presence, the judge informed

counsel that he had denied the defendant's motion, pronounced

sentence, and entered final judgment.

     The procedure Newberry approved comports with the procedure

mandated in Staples v. Commonwealth, 140 Va. 583, 587, 125 S.E.
319, 321 (1924).   The Court held the trial court erred when it

heard argument on the defendant's motion in arrest of judgment,

overruled it, and entered judgment in his absence.      The Court

remanded the case "with direction to cause the accused to be

brought personally before [the trial court], and . . . to enter

judgment against the accused on the verdict."     Id.

     In this case, the trial court proceeded in accordance with

Newberry.    The trial court took the issue of its power to vacate

a previously suspended sentence under advisement.       After ruling

by letter opinion, it held a further hearing, announced its

decision, and pronounced final judgment in the defendant's

presence.   The trial court did not sentence the defendant in his

absence.    Accordingly, the judgment is affirmed.

                                                            Affirmed.




                                - 4 -